Citation Nr: 1733386	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  05-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper. 

(The issues of entitlement to higher initial ratings for sinusitis and allergic rhinitis are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2010, the Board denied a higher rating for arthritis of the knee, finding in pertinent part that the Veteran's service-connected right knee pathology was already assigned a combined 60 percent rating, and that a rating higher than 60 percent was not allowable under the amputation rule.  See 38 C.F.R. § 4.68 (2017).  In an October 2011 decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's January 2010 decision.  The Court found that the Board did not adequately explain why a 60 percent rating was the upper limit under the amputation rule, when an amputation above the knee may be assigned an 80 or 90 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5160 and 5161 (2017).   

The Board remanded this case in June 2012 and February 2016. 

The Veteran testified at a hearing before the undersigned in October 2009.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board agrees that another remand is warranted, as argued in the July 2017 informal brief submitted on the Veteran's behalf by his representative.  Specifically, the May 2016 VA examiner did not provide an opinion regarding the appropriate level of amputation, were amputation to be performed.  Rather, the examiner stated that such an opinion was not warranted, as the Veteran was ambulatory, had good balance, and an x-ray study showed that the knee was stable with hardware.  In light of the Court's October 2011 decision and the Board's prior remand directives, such an opinion is required, notwithstanding the fact that the Veteran is ambulatory.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The issue here is not whether an amputation is warranted, or whether functioning is so limited that amputation with prosthesis would equally serve the Veteran, as indicated by the examiner.  Rather, the issue is whether, given the Veteran's significant right knee pathology, were amputation to be performed, what would be the appropriate level.  This issue is relevant because the appropriate site of amputation sets the limit for the combined evaluation that may be assigned under other diagnostic codes, including arthritis, as stated in the October 2011 Court decision.  See 38 C.F.R. § 4.68.

Moreover, as noted in the July 2017 brief, the record does not reflect that the AOJ readjudicated the claim following the March 2016 opinion, or issued a supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from the May 2016 VA examiner regarding the appropriate level of amputation of the right leg, were amputation to be performed, as specified below.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be obtained from a different medical professional.  A new examination need not be performed unless deemed warranted in order to render the opinion. 

The Veteran claims that his right knee disability affects his entire leg and that therefore there is a question as to where the appropriate election level of amputation is to approximate his level of impairment.  Giving consideration to the degree of disability caused by the Veteran's right knee disorder, the examiner should provide an opinion as to the appropriate election level of amputation, were amputation to be performed. Specifically, if amputation were to be performed, what is the appropriate election level:  (a) at the middle or lower third of the thigh, or (b) at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from perineum?   

Although the May 2016 VA examiner found that estimation of the amputation level was not warranted as the Veteran was ambulatory, the opinion must still be provided.  The issue is not whether amputation is warranted, or whether amputation with prosthesis would equally serve the Veteran, but what the appropriate level of amputation would be based on the Veteran's right knee pathology.  

The examiner must provide a complete explanation in support of the conclusion reached. 

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




